department of the treasury internal_revenue_service washington d c government entities uil division date m ay 200h employer_identification_number eo area manager office contact person identification_number telephone number t eo b3 b d t k d s i f n i u w t e_p t i r n i r b i n o t e n o n m i w m dear sir or madam this is in response to the letter of x’s authorized representative dated date as supplemented requesting rulings under sec_4943 of the internal_revenue_code on behalf of x x has been recognized as exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation under sec_509 x is a state v nonprofit corporation with its principal office located in the state x was created in by a a member of the r family and initially funded with a contribution of shares of t stock t was incorporated in t operates a business_enterprise within the meaning of sec_4943 of the code t has remained at all times a privately held corporation t has one class of stock issued and outstanding voting common shares prior to redemption and sales transactions described hereafter x held stock representing x percent of the outstanding shares of t including all stock personally owned by all disqualified persons a e on and stock_redemption and sale transactions occurred with respect tot through these transactions t redeemed from r family members a significant number of shares of t stock and t's employee stock_option trust esot which is maintained in connection with a stock benus plan described in sec_401 of the code purchased additional significant shares of t stock from r family members additional but a significantly lesser number of shares of t stock held by family members were sold within the r family and to directors of t one purpose behind the redemption and sale transactions was to permit the members of one branch of r family to dispose_of their entire_interest in t the transaction was also structured to create an ongoing stable management structure for t immediately following the redemption and sale transactions described above on and after c x owned shares of t stock representing y percent of the outstanding shares j has certain governance provisions designed to keep t privately held the composition of the board_of directors of t the appointment procedures of the trustees of the esot and t’s pension_trust pension_trust and the procedures of nomination for t’s directors were designed to work together to ensure that the composition of the board_of directors remains stable and that changes in membership or control are made by consensus the provisions operate to make t’s board a cohesive group in control of t this control differs from norma corporate governance function of a typical board_of directors because of the board's control of the esot and pension trust’s trustees in the case of t t’s board_of directors has is a member of the r family directors are current professional managers of the business of i directors are independent directors selected for their expertise and contributions to the governance of t none of the directors is a disqualified_person with respect to x within the meaning of sec_4946 of the code the chair of the t board is a a foundation_manager of x of a and thus not a disqualified_person by virtue of sec_4946 noris members one director all directors are selected each january at the shareholder's meeting each director is elected by a simple majority of outstanding shares so that holders of percent of the outstanding_stock can elect a majority of the directors nominations for t directors are made by the board_of directors pursuant to the bylaws of t the incumbent board_of directors is required to present its siate of proposed directors on november any nominations made by shareholders outside of the board_of directors’ nominating procedure must be preceded by written notice of intent to make such nomination or nominations received by the secretary of t not later than the december preceding the annual meeting the board_of directors thus has ample time to respond to any outside shareholder nominations - the esot and the pension_trust are major shareholders of i currently the esot and the pension_trust together own shares comprising ff percent of the outstanding_stock of t under the agreements governing the esot and the pension_trust the board_of directors has authority to appoint all of the trustees to remove any trustee without cause and to amend the trust agreements moreover each agreement provides that any trustee who is a t employee will cease to be a trustee immediately upon termination of such employment the trustees of the esot and the pension_trust have sole authority to vote all shares of t held by such trustees in all corporate matters including election of t’s directors except for matters on which voting is passed to through the esot participants in accordance with sec_409 of the code t's right to remove a trustee is absolute and immediate a trustee has no right to contest the board’s decision foe t t a t's directors currently own or control shares of t stock constituting cc percent of the outstanding shares individually and in their own right these shares are in addition to any shares owned by employee-directors and held by the esot and the pension_trust the r family currently hoids dd percent of the outstanding shares of t currently x holds aa shares of t stock and disqualified persons with respect to t hold z percent unrelated persons hold ee percent of t stock x with its disqualified persons has never held more than percent of the voting_stock of t at one time a held percent of the stock of t but never transferred the entire amount to xx x has requested the following rulings effective_control of the corporation is in one or more persons who are not disqualified persons with respect to x within the meaning of sec_4943 of the code the permitted holdings of x in t are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons with respect to x law and analysis sec_4943 of the code provides in general that the permitted hoidings of any private_foundation in an incorporated business_enterprise are- i percent of the voting_stock reduced by ii the percentage of voting_stock owned by all disqualified persons sec_4943 of the code provides in general that if i the private_foundation and ali disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise and ii it is established to the satisfaction of the secretary that effective_control of the corporation is in one or more persons who are not disqualified persons with respect to the foundation -then sec_4943 shail be applied by substituting percent for percent sec_4946 of the code defines disqualified persons for purposes of sec_4941 and sec_4943 of the code and include foundation managers substantial contributors business entities of which disqualified persons have substantial ownership interests and members of the families of disqualified persons sec_53_4943-3 of the regulations defines the term effective_control for purposes of sec_4943 of the code as meaning the possession directly or indirectly of the power to direct or cause the direction of the management and policies of a business_enterprise whether through the ownership of voting_stock the use of voting trusts or contractual arrangements or otherwise it is the reality of the control which is decisive and not its form or the means by which it is exercisable thus where a minority interest held by individuals who are not disqualified persons has historically elected the majority of a corporation's directors effective_control is in the hands of those individuals revrul_81_111 1981_1_cb_509 addresses the meaning of effective_control in two situations in the first the private_foundation and disqualified persons together hold percent of the shares of the corporation one individual who is not a disqualified_person own sec_65 percent of the stock since c clearly controls the corporation and has elected a majority of the board_of directors in the past the percent rule is deemed to apply the second hypothetical of this ruling is just the opposite the l remaining percent ownership of the corporation is widely dispersed accordingly under the second situation there is no showing that an unrelated party effectively controls the corporation with respect to x’s ownership in t the board_of directors of t in reality have the power to control the direction of the management and the business of t by virtue of the ability to elect directors through a combination of the right to nominate the new t directors each year plus the right to control the voting of shares held by the esot and the pension_trust in addition to the power_of_appointment of trustees the board_of directors may further their control of the esot and the pension_trust by virtue of the power to remove trustees without cause and to amend the trust documents for each the esot and pension_trust together hold ff percent voting power the board_of directors in their own right owns cc percent of the stock thus by controlling the appointment of the trustees to the esot and the pension_trust the board_of directors in reality controls the ff percent voting block of these two trusts for purposes of electing directors when the cc percent personal ownership of the directors is added controt of the election of the board_of directors is assured historically this has been the case such voting block is not dissimilar to the voting contro described in the first situation of revrul_81_111 the provisions of t's by-laws establishing procedures for the election of directors solidify the control of the board a principal purpose of the provisions of the by-laws was to protect t from a hostile takeover not simply to consolidate voting control in the board all directors are elected each year at the annual meeting of shareholders no candidates for a directorship may be nominated from the floor at the meeting to be eligible for election a candidate must either be on the slate proposed by the board or be nominated by a shareholder who has given notice of intent to make the nomination not later than december of the year preceding the meeting this requirement of advance notice was intended to give the board sufficient warning of an attempt to elect a competing director or slate of directors so that the board could react to ensure election of its own slate after notice of the nomination of a competing slate and prior to the annual meeting the board could if it felt threatened remove the current trustees of the esot and the pension_trust appoint individuals in the place of such trustees and thus ensure that all of the pension and esot shares would be voted in favor of the board's chosen candidates one cannot assume that the member board_of directors of t will always act in concert it is always possible that there may be splits or divisions however a closed group of individuals that is self- selecting can assume to be motivated by similar interests and objectives an individual who had different primary motives than the majority of the board would probably not be selected to join the group in the first place and would after differences emerge be excluded from the group at the earliest opportunity sec_409 of the code requires that shareholder votes be passed through to participants in the esot with respect to certain matters affecting the organization and structure of the corporation state v law gives the shareholders the right to vote for or against a dissolution of the corporation a sale of substantially_all of the corporate assets a merger of the corporation with another corporation where the other corporation survives and an amendment of the articles of incorporation in such a case the board_of directors of i would lose voting control however such situations are relatively rare for t in the last years t has been faced within only one such vote an amendment of its articles based on the particular facts and history of this corporation the sec_409 pass-through of the sharehoider vote is not deemed sufficient to say that the board does not have effective voting control of the corporation the esot trustees have a fiduciary duty under sec_404 of erisa to exercise their duties solely in the interest of participants and beneficiaries theoretically the trustees could vote against t's board_of directors when they believed it was their fiduciary obligation to do so it would be a rare situation y t a revrul_81_171 supra addresses contemporary facts and circumstances as to effective_control it does not address changes of the facts and circumstances in situation one if individual c executed a valid will leaving hi sec_65 percent interest in the vote of the corporation equally to dispersed and unrelated individuals effective_control would no longer exist in any one person when c dies those facts are not in revrul_81_111 the operative facts in revrul_81_111 demonstrate c has effective_control similarly based on the facts and representations the board_of directors of t exercises effective voting control of t within the meaning of sec_53_4943-3 of the regulations accordingly we rule as follows effective_control of t is in one or more persons who are not disqualified persons with respect to x within the meaning of sec_4943 of the code the permitted holdings of x in t are percent of t voting_stock reduced by the percentage of the t voting_stock owned by all disqualified persons with respect to x we are sending the original of this ruling letter to x’s authorized representative listed on the power_of_attorney on file with this office this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely ‘ bmc rade s herpes robert c harper jr manager exempt_organizations technical group
